Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “wherein the PUCCH configuration information indicates whether frequency hopping is enabled or disabled for each PUCCH resource, wherein each PUCCH resource is associated with a respective one of a plurality of PUCCH formats, wherein each PUCCH resource is associated with a respective PUCCH resource index, and wherein the PUCCH configuration information is used to enable the wireless communication device to determine whether the frequency hopping is enabled or disabled for a PUCCH resource among the at least one PUCCH resource; based on frequency hopping being enabled for the PUCCH resource, receiving a PUCCH signal on the PUCCH resource with frequency hopping from the wireless communication device; and based on frequency hopping being disabled for the PUCCH resource, receiving the PUCCH signal on the PUCCH resource without frequency hopping from the wireless communication device. “. 

As to claims 2-10, the claims are allowed as being dependent from an allowable claim.

As to claim 11, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 12-20, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467